Title: To Alexander Hamilton from John Berrien, 1 June 1791
From: Berrien, John
To: Hamilton, Alexander


Savannah, June 1, 1791. “I have the honor to acknowledge the receipt of my appointment as Inspector of the Revenue for the port of Savannah.… I take the liberty to inform you, that the excise is by no means a popular measure in this Country—people urge a variety of arguments against it—and it will require propriety & stability in the execution of the several Offices, to carry the Law into effect. Our Supervisor, Mr. Matthews is a gentleman whom I never saw. I presume he is not acquainted with the nature of the business to wh: he is appointed. From its being intirely new to him & as he resides in the upper Country, One hundred & Seventy or Eighty miles from this City (and in this District I imagin nine tenths of the business of the whole State will be transacted) I shall not have an opportunity of geting his advice or support when occasions may require. I shall therefore Sir, if you will permit me, take the Liberty of asking your direction & advice very frequently, wh. I trust you will excuse, when you view my responsibility to the public, & to the individual.… I perceive, that my Commission expresses, that I am appointed for the port of Savannah. I presume the district is intended to be included, Yet as there are several ports in the district an explanation will be necessary.… I further beg leave to inform you, that in the use & trial of Dycas’s & Colles’s hydrometers, they appear to exceed the true proof of Spirituous liquors.…”
